Case 1:20-cv-03053-RMB-AMD Document 16 Filed 07/13/20 Page 1 of 2 PageID: 100




REED SMITH LLP
Formed in the State of Delaware
Diane A. Bettino, Esq.
David G. Murphy, Esq.
506 Carnegie Center – Suite 300
Princeton, New Jersey 08540
Tel. (609) 514-5947
Fax (609) 951-0824

Attorneys for Defendant Truist Bank
(improperly named Truist d/b/a or f/k/a Branch Banking and Trust Company)

              UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF NEW JERSEY


JOHN GERICKE, Individually and on       Civil Action No. 1:20-cv-03053
behalf of All Individuals similarly
situated,                               Motion Returnable: August 17, 2020

                  Plaintiffs,

      v.
                                                NOTICE OF MOTION TO
TRUIST D/B/A OR F/K/A BRANCH                     DISMISS COMPLAINT
BANKING AND TRUST COMPANY                         WITH PREJUDICE
and JOHN DOES 1-10,

                  Defendants.


To:   Lewis G. Adler, Esq.
      26 Newton Avenue
      Woodbury, NJ 08096

      Lee M. Perlman, Esq.
      PERLMAN DEPETRIS CONSUMER LAW
      1926 Greentree Road, Suite 100
      Cherry Hill, NJ 08003


                                      -1-
Case 1:20-cv-03053-RMB-AMD Document 16 Filed 07/13/20 Page 2 of 2 PageID: 101




      PLEASE TAKE NOTICE THAT on August 17, 2020 at 9:00 a.m., or as

soon thereafter as counsel may be heard, counsel for Defendant Truist Bank

(improperly named Truist d/b/a or f/k/a Branch Banking and Trust Company)

(“Defendant”) shall move before the Honorable Renee Marie Bumb, U.S.D.J., at

the Federal District Court for the District of New Jersey located at the Mitchell H.

Cohen Building & U.S. Courthouse, 4th and Cooper Streets, Camden, NJ 08101 on

a Motion to Dismiss Plaintiff’s Complaint with Prejudice.

      PLEASE TAKE FURTHER NOTICE that in support of this Motion,

Defendant shall rely on the attached Memorandum of Law and Certification of

Diane A. Bettino, Esq., with exhibits submitted herewith.

      PLEASE TAKE FURTHER NOTICE that a proposed form of Order

granting Defendant’s Motion to Dismiss Plaintiff’s Complaint is enclosed

herewith.

      PLEASE TAKE FURTHER NOTICE that Defendant requests oral

argument in the event opposition is filed.

                                              REED SMITH LLP

                                              /s/ Diane A. Bettino
                                              Diane A. Bettino, Esquire
                                              David G. Murphy, Esq.

                                              Attorneys for Defendant
                                              Truist Bank
Dated: July 13, 2020

                                        -2-
